SECOND AMENDMENT TO

RECEIVABLES LOAN AGREEMENT

THIS SECOND AMENDMENT TO RECEIVABLES LOAN AGREEMENT (this “Amendment”) is made
effective as of September 27, 2010, by and between LIBERTY BANK, a Connecticut
non-stock mutual savings bank (“Lender”) and BLUEGREEN CORPORATION, a
Massachusetts corporation (“Borrower”).

BACKGROUND

A.        Borrower and Lender have previously entered into a Receivables Loan
Agreement dated August 27, 2008, as amended by that certain First Amendment to
Receivables Loan Agreement dated July 29, 2009 (the “Original Loan Agreement”).

B.        Borrower has requested and Lender has agreed to amend the terms of the
Original Loan Agreement subject to the terms and conditions set forth in this
Amendment. The Original Loan Agreement, as amended by this Amendment, and as it
may be further amended, restated or supplemented from time to time is referred
to herein as the “Loan Agreement”.

C.        All capitalized terms not defined in this Amendment shall have the
meanings set forth in the Loan Agreement.

NOW, THEREFORE, intending to be legally bound hereby and for other good and
valuable consideration, the parties agree as follows:

 

1.

Definitions.

1.1          Section 1.1 of the Original Loan Agreement shall be and is hereby
amended so that the following definition reads, in its entirety, as follows:

“Receivables Loan Advance Period means the period of time commencing on the date
of this Agreement and ending on November 26, 2010,subject to the extensions as
provided in Section 2.12.”

1.2          The following definitions shall be hereby added to Section 1.1 of
the Loan Agreement in their proper alphabetical order and when used in the Loan
Agreement shall have the following meanings:

“WSJ Prime Rate means the rate of interest published in the Wall Street Journal
(Eastern Edition) under the designation “Money Rates” and described as “Prime
Rate” or “Base Rate on Corporate Loans at Large U.S. Money Center Commercial
Banks.” If the rate so published is shown as a range of rates, Lender will use
the highest rate in such range as the WSJ Prime Rate. If such rate is no longer
published or available, Lender will choose a comparable substitute rate based
upon a national index, selected by Lender in its reasonable discretion.”

 

-1-

--------------------------------------------------------------------------------



“WSJ Prime Rate Adjustment Date means September 1, 2010 and the first calendar
day of each month thereafter.”

“WSJ Prime Rate Determination Date means the last Business Day immediately
preceding the applicable WSJ Prime Rate Adjustment Date.”

2.          Primary Interest Rate. Section 3.1(b) of the Loan Agreement shall be
and is hereby amended and restated to read, in its entirety, as follows:

“(b)     On each WSJ Prime Rate Adjustment Date, the yearly rate at which
interest shall be payable on the unpaid principal balance of the Receivables
Loan shall be increased or decreased to a rate which is equal to 2.25% per annum
in excess of the WSJ Prime Rate in effect on the WSJ Prime Rate Determination
Date, provided that, in no event shall the interest rate on the Receivables Loan
be less than 6.50% per annum.”

3.          Exceptions Re: Unit Ready for Use. Notwithstanding anything to the
contrary contained in the Loan Agreement, including without limitation, Section
8.5 of the Loan Agreement, except for Units in connection with each of the
Projects described on Schedule 8.5 attached hereto, Borrower represents and
warrants to and covenants with Lender, with respect to each Unit included or to
be included in each Project, and subject to renovations for improvements to
Units from time to time, that at the time such Unit is included as one of the
Projects and any Timeshare Interest in such Unit is encumbered by a Mortgage
assigned to Lender (as applicable), the Unit is fully furnished and ready for
use and all common furnishings (including appliances) within such Unit are owned
by Borrower or its Affiliates or the applicable Association, have been or will
be fully paid for, and are and will be free and clear of any liens or other
interests of any third party including any lessor.

4.         Updated Schedules and Exhibits. The following Schedules and Exhibits
to the Loan Agreement shall be amended as follows:

4.1          Taxes. Schedule 7.7 to the Loan Agreement shall be and is hereby
amended and restated, in its entirety, by Schedule 7.7 annexed hereto.

4.2          Names, Addresses and States of Formation. Schedule 7.14 to the Loan
Agreement shall be and is hereby amended and restated, in its entirety, by
Schedule 7.14 annexed hereto.

4.3          Insurance. Schedule 13.3 to the Loan Agreement shall be and is
hereby amended and restated, in its entirety, by Schedule 13.3 annexed hereto.

4.4          Form of Servicing Report. Exhibit J to the Loan Agreement shall be
and is hereby amended and restated, in its entirety, by Exhibit J annexed
hereto.

4.5          List of Title Companies. Exhibit K to the Loan Agreement shall be
and is hereby amended and restated, in its entirety, by Exhibit K annexed
hereto.

 

-2-

--------------------------------------------------------------------------------



5.          New Loan. Borrower and Lender are in the process of negotiating a
new receivables loan facility (the “New Loan”). Notwithstanding anything
contained herein or elsewhere to the contrary, in the event that the New Loan
does not close by November 26, 2010, except for the amendment to the definition
of “Receivables Loan Advance Period” as set forth in Section 1.1 above, all of
the terms and conditions of the Original Loan Agreement, including without
limitation, the interest rate set forth in Section 3.1(b) of the Original Loan
Agreement, shall be reinstated and shall immediately become effective as of such
date without any further action on the part of Borrower or Lender.

6.       Further Agreements and Representations. Borrower hereby:

6.1          ratifies, confirms and acknowledges that the Loan Agreement, as
amended hereby, and all other Loan Documents to which Borrower is a party
continue to be valid, binding and in full force and effect as to Borrower as of
the date of this Amendment, and enforceable as respects Borrower in accordance
with their terms;

6.2          covenants and agrees to perform all of its obligations under the
Loan Agreement, as amended hereby, and all other Loan Documents;

6.3          acknowledges and agrees that as of the date hereof, it does not
have any defense, set-off, counterclaim or challenge against the payment of any
sums owing to Lender or the enforcement of any of the terms of the Loan
Agreement, as amended hereby, or any of the other Loan Documents;

6.4          ratifies, confirms and continues all liens, security interests,
pledges, rights and remedies granted to Lender by Borrower in the Loan
Documents;

6.5          represents and warrants that all representations and warranties of
Borrower as contained in the Loan Agreement and the other Loan Documents are
true, correct and complete as of the date of this Amendment.

6.6          represents and warrants that all schedules and exhibits attached to
and made part of the Loan Agreement and the other Loan Documents are true,
correct and complete as of the date of this Amendment; and

6.7          represents and warrants that no condition or event exists after
taking into account the terms of this Amendment which would constitute a Default
or an Event of Default.

7.          Other References. All references in the Loan Agreement and all the
Loan Documents to the term “Loan Documents” shall mean the Loan Documents as
defined therein, this Amendment and any and all other documents executed and
delivered by Borrower pursuant to and in connection herewith.

8.          No Novation. Nothing contained herein and no actions taken pursuant
to the terms hereof are intended to constitute a novation of any of the Loan
Documents and shall not constitute a release, termination or waiver of any of
the liens, security interests, rights or remedies granted to Lender in the Loan
Agreement or the other Loan Documents.

 

-3-

--------------------------------------------------------------------------------



9.          No Waiver. Nothing contained herein constitutes an agreement or
obligation by Lender to grant any further amendments to any of the Loan
Documents. Nothing contained herein constitutes a waiver or release by Lender of
any rights or remedies available to Lender under the Loan Documents, at law or
in equity.

10.          Inconsistencies. To the extent of any inconsistency between the
terms and conditions of this Amendment and the terms and conditions of the Loan
Documents, the terms and conditions of this Amendment shall prevail. All terms
and conditions of the Loan Agreement and any other Loan Documents not
inconsistent herewith shall remain in full force and effect.

11.          Binding Effect. This Amendment shall bind and inure to the benefit
of the parties hereto and their respective successors and assigns.

12.          Governing Law. THIS AMENDMENT, THE LOAN DOCUMENTS AND ALL
TRANSACTIONS CONTEMPLATED HEREUNDER, AND ALL THE RIGHTS OF THE PARTIES SHALL BE
GOVERNED AS TO THE VALIDITY, INTERPRETATION, CONSTRUCTION, ENFORCEMENT AND IN
ALL OTHER RESPECTS BY THE LAW OF THE STATE OF CONNECTICUT, THE PRIMARY PLACE OF
BUSINESS OF LENDER, WITHOUT REGARD TO ITS RULES AND PRINCIPLES REGARDING
CONFLICTS OF LAWS OR ANY RULE OR CANON OF CONSTRUCTION WHICH INTERPRETS
AGREEMENTS AGAINST THE DRAFTSMAN.

13.          Waiver of Right to Trial by Jury. BORROWER AND LENDER WAIVE ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING HEREUNDER OR UNDER ANY OF THE DOCUMENTS COLLATERAL HERETO, OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF BORROWER OR
LENDER WITH RESPECT HERETO OR TO ANY OF THE DOCUMENTS COLLATERAL HERETO, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND LENDER AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF BORROWER AND LENDER TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
BORROWER ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL
REGARDING THIS SECTION, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND EFFECT,
AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERM OF THIS SECTION.

The waiver and stipulations of the Borrower and Lender in this Section shall
survive the final payment or performance of all of the Obligations.

 

-4-

--------------------------------------------------------------------------------



14.          Counterparts; Facsimile Signatures. This Amendment may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signature thereto and hereto were on the same instrument. This
Amendment shall become effective upon Lender’s receipt of one or more
counterparts hereof signed by Borrower and Lender. Any signature on this
Amendment delivered by Borrower by facsimile transmission shall be deemed to be
an original signature thereto.

15.          Time of the Essence. Time is of the essence in the performance by
Borrower of all its obligations hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

  LIBERTY BANK      

 

By:

      Donald S. Peruta, Vice President         BLUEGREEN CORPORATION      

 

By:

      Anthony M. Puleo     Senior Vice President, CFO and     Treasurer

 

Acknowledged, accepted and consented to by:

 

TD BANK, N.A.

 

By:

    Name/Title:         Dated: September ______, 2010

 

Acknowledged, accepted and consented to by:

 

HSBC

 

By:

    Name/Title:         Dated: September ______, 2010

 

-6-

--------------------------------------------------------------------------------



Schedule 7.7

 

Taxes

 

Tennessee Tax Audit

In 2005, the State of Tennessee Audit Division (the “Division”) audited certain
subsidiaries within Bluegreen Resorts for the period from December 1, 2001
through December 31, 2004. On September 23, 2006, the Division issued a notice
of assessment for approximately $652,000 of accommodations tax based on the use
of Bluegreen Vacation Club accommodations by Bluegreen Vacation Club members who
became members through the purchase of non-Tennessee property. Bluegreen
believes the attempt to impose such a tax is contrary to Tennessee law, and has
vigorously opposed, and intends to continue to vigorously oppose, such
assessment by the Division. An informal conference was held in December 2007 to
discuss this matter with representatives of the Division. No formal resolution
of the issue was reached during the conference and no further action has to date
been initiated by the State of Tennessee. While the timeshare industry has been
successful in challenging the imposition of sales taxes on the use of
accommodations by timeshare owners, there is no assurance that Bluegreen will be
successful in contesting the current assessment.

 

Texas Comptroller of Public Accounts  

 

Bluegreen Corporation and its subsidiaries, Franchise Tax Return audit, Tax Year
ended December 31, 2008.

 

-7-

--------------------------------------------------------------------------------



Schedule 7.14

 

Names, Addresses and States of Formation

 

Name:

Bluegreen Corporation (a Massachusetts corporation)

 

Address:

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431

 

Additional names used during past five (5) years:

 

  1) North Carolina: Bluegreen Corporation d/b/a Bluegreen Patten Corporation  
        2) Louisiana: Bluegreen Corporation of Massachusetts        

 

3)

California:

BXG California, Inc.

 

And such other names and/or addresses as may be provided to the Lender from time
to time.

 

-8-

--------------------------------------------------------------------------------



Schedule 8.5

 

Exception Re: Unit Ready for Use

 

The following Projects are under renovation and are either closed or portions
are closed and are not fully furnished and ready for use:

 

1.         Shore Crest Vacation Villas Horizontal Property Regime – closing for
renovations beginning October 2010

 

2.      Casa Del Mar Beach Resort – closed for renovations

 

3.         Solara Surfside Condominium – closed for exterior renovations
(scheduled to re-open in October 2010)

 

-9-

--------------------------------------------------------------------------------



Schedule 13.3

 

Insurance

 

See insurance coverage, with respect to amount and scope, as set forth in the
following:

 

 

1.

Such coverages as set forth in the Evidence of Commercial Property Insurance
certificate (ACORD 28), dated July 20, 2009, with Bluegreen Corporation, 4960
Conference Way North, Suite 100, Boca Raton, Florida, 33431, as the Named
Insured, and Liberty Bank, Its Successors and or Assigns, 291 Main St.,
Middleton, Connecticut, 06457, as Loss Payee (Certificate No: 570035545073), as
such may be modified from time to time in accordance with applicable Legal
Requirements and/or updated from time to time, as applicable.

 

 

2.

Such coverages as set forth in the Certificate of Liability Insurance (ACORD
25), dated July 20, 2009, with Bluegreen Corporation, 4960 Conference Way North,
Boca Raton, Florida, 33431, as the Insured, and Liberty Bank, Its Successors and
or Assigns, 291 Main Street, Middleton, Connecticut, 06457, as Certificate
Holder, as such may be modified from time to time in accordance with applicable
Legal Requirements and/or updated from time to time, as applicable.

 

-10-

--------------------------------------------------------------------------------



EXHIBIT J

 

Form of Servicing Report

 

See attached.

 

-11-

--------------------------------------------------------------------------------



EXHIBIT K

 

List of Title Companies

 

 

Title Company

Jurisdiction(s) Covered

1.

Resort Title Agency, Inc.

Florida, Louisiana, Michigan, Missouri, New Jersey, Virginia, Wisconsin

2.

McGee & Oxford

Georgia

3.

First American Title of Madison County, LLC

Montana

4.

First American Title Insurance, National Timeshare Division

Alabama, Nevada

5.

Aldredge Law Firm

North Carolina, Rutherford County

6.

Investors Title Insurance Company

North Carolina, Craven County

7.

First American Title Company

Pennsylvania

8.

Surfside Title, Inc.

South Carolina, Horry County

9.

Colonial Coast Title Agency, Inc.

South Carolina, Charleston County

10.

Wilson & Bratt, P.A.

South Carolina, Beaufort County

11.

Tennessee Valley Title Insurance

Tennessee

12.

Louisa Title

Virginia

13.

Old Republic National Title Insurance Company

South Carolina, Hawaii

 

-12-

--------------------------------------------------------------------------------